Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the RCE filed on 7/13/2021 to the Application filed on 8/19/2019.  
Claims 1-20 are pending in the case.  Claims 1, 15, and 20 are independent claims.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in telephone interview on 17 February 2022 and in subsequent email by applicant’s representative Philip Burrus.

	Please replace the following claims: 

1.	(Currently Amended) A mobile electronic communications device comprising: 
a housing having a perimeter and a back surface; 
a touch sensitive screen; 

a processor linked to the touch sensitive screen and the plurality of touch sensors, configured to determine a contact location of a user digit, to determine a contact pressure at the contact location and to modify an appearance of visual material displayed on the touch sensitive screen in response to the contact location and contact pressure;
wherein the visual material displayed on the touch sensitive screen comprises one or more user-selectable icons; and
wherein modifying the appearance of the visual material displayed on the touch sensitive screen comprises modifying an amount of visual detail associated with at least one of the user-selectable icons selected from a minimal notification set, a view notification detail, or a dismiss notification. 
2. 	(Previously Presented) The mobile electronic communications device in accordance with claim 1, further comprising an inertial measurement unit (IMU), and wherein the processor is further configured to determine a device attitude based on the IMU and wherein modifying the appearance of visual material displayed on the touch sensitive screen in response to the contact location and contact pressure further comprises modifying the appearance of visual material displayed on the touch sensitive screen in response to the device attitude.
3. 	(Canceled) 
4. 	(Currently Amended) The mobile electronic communications device in accordance with claim [[3]] 1, wherein modifying the appearance of the visual material displayed on the touch sensitive screen comprises moving at least one of the user-selectable icons toward the contact location. 
1, wherein modifying the appearance of the visual material displayed on the touch sensitive screen comprises shrinking at least one of the user-selectable icons. 
6. 	(Canceled) 
7. 	(Currently Amended) The mobile electronic communications device in accordance with claim [[6]] 1, wherein modifying an amount of visual detail associated with at least one of the user-selectable icons comprises modifying an amount of visual detail associated with multiple user-selectable icons, and wherein one of the multiple user-selectable icons is displayed with greater detail than others of the multiple user-selectable icons. 
8. 	(Original) The mobile electronic communications device in accordance with claim 7, wherein the processor is further configured to select the one of the multiple user-selectable icons based on time of last activity. 
9. 	(Original) The mobile electronic communications device in accordance with claim 7, wherein the processor is further configured to select the one of the multiple user-selectable icons based on urgency. 
10. (Original) The mobile electronic communications device in accordance with claim 1, wherein modifying the appearance of the visual material displayed on the touch sensitive screen further comprises modifying the appearance of the visual material displayed on the touch sensitive screen at a speed determined by the contact pressure. 
11. (Previously Presented) The mobile electronic communications device in accordance with claim 1, wherein the processor is further configured to modify the appearance of the visual material displayed on the touch sensitive screen in response to a change in the contact pressure. 
12. (Previously Presented) The mobile electronic communications device in accordance with claim 11, wherein modifying the appearance of the visual material displayed on the touch sensitive screen in response to a change in the contact pressure comprises 
13. (Previously Presented) The mobile electronic communications device in accordance with claim 11, wherein modifying the appearance of the visual material displayed on the touch sensitive screen in response to a change in the contact pressure comprises selecting a selectable option based on a change in the contact pressure. 
14. (Original) The mobile electronic communications device in accordance with claim 1, wherein the plurality of touch sensors comprises one or more inductive sensors. 
15. (Canceled) 
16. (Canceled) 
17. (Canceled) 
18. (Canceled) 
19. (Canceled) 
20. (Previously Presented) A method of facilitating user interaction with a touch sensitive screen of a mobile electronic communication device, the mobile electronic communication device also having a housing surface comprising a device surface excluding the touch sensitive screen, the method comprising: 
displaying visual matter comprising a plurality of icons on the touch sensitive screen; 
detecting a touch on the housing surface, the touch having a touch location and touch pressure; and
modifying an appearance of the visual matter on the touch sensitive screen based on the touch location and touch pressure by moving at least one icon of the plurality of icons toward the touch location and at least one other icon of the plurality of icons away from the touch location.



REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:

Claims 1-2, 4-5, 7-14, and 20 are allowed. 

The Examiner has carefully examined independent claims 1 and 20.  The closest prior art of reference of record are Amemiya (PGPUB 20110169868), Park (PGPUB 20100085317), and Yu (hereinafter PGPUB 20140068492). 

Amemiya discloses method and device comprising:
a housing having a perimeter and a back surface; a touch sensitive screen 
(Amemiya paragraph [0008] discloses computing device including housing and touch screen); 
a plurality of touch sensors disposed at the perimeter, the touch sensors being adapted to detect a contact from a user digit or grasp 
(Amemiya paragraph [0051], [0054], [0059], [0100] discloses contact of thumb is on the sensor 109 on the left side of the housing of the device as shown in figure 4A); and 
a processor linked to the touch sensitive screen and the plurality of touch sensors, configured to determine a contact location of a user digit, 
(Amemiya paragraph [0054], [0059] discloses determining thumb contact on the sensor 109 on the housing is on the left side as shown in figure 4A) 

(Amemiya paragraph [0061]-[0062] discloses modifying appearance of visual materials, icons 107 are moved to the left side of the touch screen as shown in figure 4A). 

Park discloses method and device comprising:
a plurality of touch sensors disposed at the perimeter, the touch sensors being adapted to detect an exerted pressure from a user digit or grasp
(Park paragraph [0054], [0097] discloses touch sensor 110 disposed at the housing and detecting exerted pressure as shown in figure 1B). 

Yu discloses method and device comprising:
a least one sensor disposed on the back surface 
(Yu paragraph [0052] discloses rear sensors 50 located on back housing of the device)

The cited prior art of record does not disclose combination of method and device comprising:
a housing having a perimeter and a back surface; 
a touch sensitive screen; 
a plurality of touch sensors disposed at the perimeter and at least one sensor disposed on the back surface, the touch sensors being adapted to detect an exerted pressure from a user digit or grasp; and 
a processor linked to the touch sensitive screen and the plurality of touch sensors, configured to determine a contact location of a user digit, to ;
wherein the visual material displayed on the touch sensitive screen comprises one or more user-selectable icons; and
wherein modifying the appearance of the visual material displayed on the touch sensitive screen comprises modifying an amount of visual detail associated with at least one of the user-selectable icons selected from a minimal notification set, a view notification detail, or a dismiss notification. 


ALLOWABLE SUBJECT MATTER

Claims 1-2, 4-5, 7-14, and 20 are allowed with the examiner’s amendment noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175